Title: To Thomas Jefferson from Robert Smith, 20 January 1825
From: Smith, Robert
To: Jefferson, Thomas


                        Sir
                        
                            Pittsburgh
                            20th 1825
                    I have addressed you several letters to you and, sented to you of my going to Claibourne for you in the year 1800—It was me that put into the Annapolis paper Md a  to bring forward G. D. Duwald who wrote essays that made you the President of the US. and I think you should assist me having laboured for you as you are on decline of Life I should think you should assist me with a few Dollars at this time it would be acceptable from your friend
                        Robert Smith printerP.S. I took my platoon at Pittsburgh before the war was declared and planned the capture of the British fleet on Lake Erie in the year 1813 the 10th of SeptemberAnd I planned the capture of the British fleet on Lake Champlain in the year followingAnd I saved New Orleans giving to the cabinet at Washington City and opinion early that the British would fit out an expedition to N orleans to capture the valuable property there and that Genl Jackson the British Minister was at Washington City I planned  on gave my opinion to Doctor John Ott that he should be dismissed for impudent conduct and after with him planned an intrigue with him to get Jackson to Publish an address to the people of the United States all things favoured the United States and I believe had I not done those many acts the United States would have been almost in the situation that Poland was some years back went it was divided between certain foreign Powers